Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This is in response to the communication filed on 08/05/2022. Claims 1, 6-7, 10-14, 16-17, 22-23, 26-27, 29, 32, 34 and 42-49 have been allowed. Claims 1, 17, 42 and 46 are independent claims. Claims 2-5, 8-9, 15, 18-21, 24-25, 28, 30-31, 33 and 35-41 have been cancelled. Claims 42-49 are new claims. 

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filled as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

5. 	Authorization for this examiner’s amendment was given in an interview with David Raczkowski on 8/17/2022. Claims 1, 10 and 17 have been amended. The new amended limitations have been underlined. 
	The application has been amended as follows:
1. (Currently Amended)	A method for encrypting a message performed at an encrypting device, the method comprising:
generating a random nonce;
generating a commitment message based upon the message and the random nonce;
transmitting the commitment message to a plurality of cryptographic devices or a proxy device such that the plurality of cryptographic devices receive the commitment message, the plurality of cryptographic devices respectively storing a plurality of secret shares that are generated from a secret value;
receiving, from each of the plurality of cryptographic devices or the proxy device, a plurality of partial computations corresponding to a key generation seed, the partial computations being generated using the secret shares and the commitment message;
generating an additional partial computation corresponding to the key generation seed, the additional partial computation being generated using the commitment message and a secret share stored on the encrypting device;
generating the key generation seed based on the plurality of partial computations and the additional partial computation;
generating a cryptographic key comprising a random number by using the key generation seed as an input value to a random number generator;
encrypting, using the cryptographic key, the message and the random nonce to produce a ciphertext message; and
generating a ciphertext payload comprising the commitment message and the ciphertext message.
2-5. (Canceled)
6. (Original)	The method of claim 1, wherein a number of cryptographic devices included in the plurality of cryptographic devices is equal to at least a predetermined threshold number of devices, and wherein the predetermined threshold number of devices is less than a total number of cryptographic devices in a network of cryptographic devices that store secret shares.
7. (Original)	The method of claim 1, wherein each of the plurality of partial computations received from the plurality of cryptographic devices are generated by encrypting the commitment message using a respective one of the plurality of secret shares as a symmetric encryption key or to derive the symmetric encryption key.
8. (Canceled)
9. (Canceled)
10. (Currently Amended)	The method of claim 1, further comprising:
receiving, from each of the plurality of cryptographic devices, a plurality of verification values indicating that the partial computations were computed correctly; and
verifying the verification values to confirm that the partial computations were computed correctly; and
when any verification value fails to verify, outputting an error message to indicate that encryption was unsuccessful.
11. (Original)	The method of claim 1, wherein the commitment message is a hash value generated by hashing the message and the random nonce using a hashing function.
12. (Original)	The method of claim 1, further comprising:
transmitting a device identifier to the plurality of cryptographic devices, the device identifier uniquely identifying the encrypting device, wherein the ciphertext payload further comprises the device identifier.
13. (Original)	The method of claim 1, wherein generating the key generation seed includes:
calculating a plurality of Lagrange coefficients corresponding to each of the plurality of partial computations;
generating a plurality of intermediate calculations by exponentiating the plurality of partial computations using a respective one of the plurality of Lagrange coefficients; and
generating the key generation seed as a product of each of the plurality of intermediate calculations.
14. (Original)	The method of claim 1, wherein the key generation seed is generated by calculating a binary exclusive-OR of the plurality of partial computations.
15. (Canceled)	
16. (Original)	The method of claim 1, wherein the plurality of partial computations are encrypted using a symmetric key, the method further comprising:
decrypting the plurality of partial computations.
17. (Currently Amended)	A method for decrypting a ciphertext message performed at a decrypting device, the method comprising:
parsing a ciphertext payload to produce a first commitment message and the ciphertext message;
transmitting the first commitment message to a proxy device or a plurality of cryptographic devices, the plurality of cryptographic devices respectively storing a plurality of secret shares that are generated from a secret value;
receiving, from each of the plurality of cryptographic devices or the proxy device, a plurality of partial computations corresponding to a key generation seed, the partial computations being generated using the secret shares and the first commitment message;
generating the key generation seed based upon the plurality of partial computations;
generating a cryptographic key comprising a random number by using the key generation seed as an input value to a random number generator; and
decrypting, using the cryptographic key, the ciphertext message to produce a message and a random nonce, wherein the key generation seed is generated by calculating a plurality of Lagrange coefficients corresponding to each of the plurality of partial computations, generating a plurality of intermediate calculations by exponentiating the plurality of partial computations using a respective one of the plurality of Lagrange coefficients, and generating the key generation seed as a product of each of the plurality of intermediate calculations.
18-21. (Canceled)
22. (Original) The method of claim 17, wherein a number of cryptographic devices included in the plurality of cryptographic devices is equal to at least a predetermined threshold number of devices, and wherein the predetermined threshold number of devices is less than a total number of cryptographic devices in a network of cryptographic devices that store secret shares.
23. (Original)	The method of claim 17, wherein each of the plurality of partial computations received from the plurality of cryptographic devices are generated by encrypting the first commitment message using a respective one of the plurality of secret shares as a symmetric encryption key or to derive the symmetric encryption key.
24-25. (Canceled)
26. (Original)	The method of claim 17, further comprising:
receiving, from each of the plurality of cryptographic devices, a plurality of verification values indicating that the partial computations were computed correctly;
verifying the verification values to confirm that the partial computations were computed correctly; and
when any verification value fails to verify, outputting an error message to indicate that decryption was unsuccessful.
27. (Original)	The method of claim 17, further comprising:
generating a second commitment message using the message and the random nonce;
comparing the first commitment message to the second commitment message; and
when the first commitment message and the second commitment message are not identical, outputting an error message to indicate that decryption was unsuccessful.
28. (Canceled)
29. (Previously Presented)	The method of claim 17, further comprising:
parsing the ciphertext payload to produce a device identifier, the device identifier uniquely identifying an encrypting device; and
transmitting the device identifier to the plurality of cryptographic devices.
30. (Canceled)	
31. (Canceled)
32. (Currently Amended)	The method of claim 17, further comprising:
generating an additional partial computation corresponding to the key generation seed, the additional partial computation being generated using the first commitment message and a secret share stored on the decrypting device, and wherein the key generation seed is generated based upon the plurality of partial computations and the additional partial computation.
33. (Canceled)
34. (Previously Presented)	The method of claim 1, further comprising:
receiving, from a new cryptographic device, an identification value corresponding to the new cryptographic device;
selecting a subsequent plurality of other cryptographic devices from a network of cryptographic devices;
transmitting the identification value to each cryptographic device of the subsequent plurality of other cryptographic devices;
receiving, from each cryptographic device of the subsequent plurality of other cryptographic devices, a plurality of subsequent partial computation corresponding to a new secret share;
generating, the new secret share using the plurality of subsequent partial computations; and
transmitting the new secret share to the new cryptographic device.
35-41. (Canceled)
42. (New) An encrypting device comprising:
one or more processors; and
a computer readable medium storing a plurality of instructions that, when executed, control the one or more processors to perform a method for encrypting a message, the method comprising:
generating a random nonce;
generating a commitment message based upon the message and the random nonce;
transmitting the commitment message to a plurality of cryptographic devices or a proxy device such that the plurality of cryptographic devices receive the commitment message, the plurality of cryptographic devices respectively storing a plurality of secret shares that are generated from a secret value;
receiving, from each of the plurality of cryptographic devices or the proxy device, a plurality of partial computations corresponding to a key generation seed, the partial computations being generated using the secret shares and the commitment message;
generating the key generation seed based on the plurality of partial computations;
generating a cryptographic key comprising a random number by using the key generation seed as an input value to a random number generator;
encrypting, using the cryptographic key, the message and the random nonce to produce a ciphertext message; and
generating a ciphertext payload comprising the commitment message and the ciphertext message, wherein generating the key generation seed includes:
calculating a plurality of Lagrange coefficients corresponding to each of the plurality of partial computations;
generating a plurality of intermediate calculations by exponentiating the plurality of partial computations using a respective one of the plurality of Lagrange coefficients; and
generating the key generation seed as a product of each of the plurality of intermediate calculations.
43. (New)	The encrypting device of claim 42, wherein a number of cryptographic devices included in the plurality of cryptographic devices is equal to at least a predetermined threshold number of devices, and wherein the predetermined threshold number of devices is less than a total number of cryptographic devices in a network of cryptographic devices that store secret shares.
44. (New)	The encrypting device of claim 42, wherein each of the plurality of partial computations received from the plurality of cryptographic devices are generated by encrypting the commitment message using a respective one of the plurality of secret shares as a symmetric encryption key or to derive the symmetric encryption key.
45. (New)	The encrypting device of claim 42, wherein the method further comprises:
receiving, from each of the plurality of cryptographic devices, a plurality of verification values indicating that the partial computations were computed correctly; and
verifying the verification values to confirm that the partial computations were computed correctly; and
when any verification value fails to verify, outputting an error message to indicate that encryption was unsuccessful.
46. (New) A decrypting device comprising:
one or more processors; and
a computer readable medium storing a plurality of instructions that, when executed, control the one or more processors to perform a method for decrypting a ciphertext message, the method comprising:
parsing a ciphertext payload to produce a first commitment message and the ciphertext message;
transmitting the first commitment message to a proxy device or a plurality of cryptographic devices, the plurality of cryptographic devices respectively storing a plurality of secret shares that are generated from a secret value;
receiving, from each of the plurality of cryptographic devices or the proxy device, a plurality of partial computations corresponding to a key generation seed, the partial computations being generated using the secret shares and the first commitment message;
generating an additional partial computation corresponding to the key generation seed, the additional partial computation being generated using the first commitment message and a secret share stored on the decrypting device;
generating the key generation seed based upon the plurality of partial computations and the additional partial computation;
generating a cryptographic key comprising a random number by using the key generation seed as an input value to a random number generator; and
decrypting, using the cryptographic key, the ciphertext message to produce a message and a random nonce.
47. (New)	The decrypting device of claim 46, wherein each of the plurality of partial computations received from the plurality of cryptographic devices are generated by encrypting the first commitment message using a respective one of the plurality of secret shares as a symmetric encryption key or to derive the symmetric encryption key.
48. (New)	The decrypting device of claim 46, wherein the method further comprises:
generating a second commitment message using the message and the random nonce;
comparing the first commitment message to the second commitment message; and
when the first commitment message and the second commitment message are not identical, outputting an error message to indicate that decryption was unsuccessful.
49. (New)	The decrypting device of claim 46, wherein the method further comprises:
receiving, from a new cryptographic device, an identification value corresponding to the new cryptographic device;
selecting a subsequent plurality of other cryptographic devices from a network of cryptographic devices;
transmitting the identification value to each cryptographic device of the subsequent plurality of other cryptographic devices;
receiving, from each cryptographic device of the subsequent plurality of other cryptographic devices, a plurality of subsequent partial computation corresponding to a new secret share;
generating, the new secret share using the plurality of subsequent partial computations; and
transmitting the new secret share to the new cryptographic device.

EXAMINER’S REASONS FOR ALLOWANCE

6.  	Claims 1, 6-7, 10-14, 16-17, 22-23, 26-27, 29, 32, 34 and 42-49 are allowed. The following is an examiner’s statement of reasons for allowance:
	The applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). The grounds of claim rejection were considered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 05/27/2022, page no. 9-13), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).


The prior art of record VanHeyningen (US Patent No. 8984268 B2) teaches a transmitting data securely using an unrealiable communication protocol, such as User Datagram Protocol. The invention retains compatibility with conventional Secure Sockets Layer (SSL) and SOCKS protocols, such that secure UDP datagrams can be transmitted between a proxy server and a client computer in a manner analogous to conventional SOCKS processing. In contrast to conventional SSL processing, which relies on a guaranteed delivery service such as TCP and encrypts successive data records with reference to a previously-transmitted data record, encryption is performed using a nonce that is embedded in each transmitted data record.
The prior art of record Boneh (US Patent No. 8320559 B1) teaches an IBE key exchange schemes use an IBE encapsulation engine to produce a secret key and an encapsulated version of the secret key. IBE encryption schemes use an IBE encryption engine to produce chipertext from plaintext. An IBE decryption engine is used to decrypt the ciphertext to reveal the plaintext. The IBE unencapsulation engine and decryption engines use bilinear maps. 
But none of the reference mentioned above teaches “generating a commitment message based upon the message and the random nonce” and “generating an additional partial computation corresponding to the key generation seed, the additional partial computation being generated using the commitment message and a secret share stored on the encrypting device and the additional partial computations” along with the other limitations as recited in claim 1. 

7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAYASA SHAAWAT/
Examiner, Art Unit 2433
	
/WASIKA NIPA/Primary Examiner, Art Unit 2433